Title: To Thomas Jefferson from George Washington Adams, 23 July 1824
From: Adams, George Washington
To: Jefferson, Thomas


 Sir.
Boston
23rd July 1824.
Should it be thought presumptuous to address to you a pamphlet little worth your acceptance but for the occasion which gave it birth, it may yet be excused by the remembrance of your personal friendship for my Grandfather and your intimate connection with the glorious event it was attempted to commemorate.With the deepest respect your most obedient and humble servantGeorge Washington Adams